             Case 1:18-cv-09433-LGS Document 55 Filed 05/13/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


PEN AMERICAN CENTER, INC.,
                                                                   Civil Action No. 18-cv-9433-LGS
                                          Plaintiff,
        v.                                                            NOTICE OF APPEARANCE

DONALD J. TRUMP, in his official capacity as
President of the United States,

                                          Defendant.



        PLEASE TAKE NOTICE that I, Joshua Ebersole, a member in good standing of the bar

of this Court, hereby enter an appearance on behalf of the Amici Curiae1 in the above-captioned

case.

Dated: New York, New York
       May 13, 2019

                                                                    SHEARMAN & STERLING LLP

                                                                    By: /s/ Joshua Ebersole
                                                                            Joshua Ebersole

                                                                    599 Lexington Avenue
                                                                    New York, New York 10022-6069
                                                                    Telephone: (212) 848-7082
                                                                    Fax: (646) 848-7082
                                                                    joshua.ebersole@shearman.com

                                                                    Counsel for Amici Curiae




1
 The Amici Curiae are Ruth Ben-Ghiat, Professor of Italian and History at New York University; Kim Lane
Scheppele, the Laurance S. Rockefeller Professor of Sociology and International Affairs at the Woodrow Wilson
School and in the University Center for Human Values at Princeton University; Seyla Benhabib, the Eugene Meyer
Professor of Political Science and Philosophy at Yale University; Aziz Huq, the Frank and Bernice J. Greenberg
Professor of Law at the University of Chicago Law School; and Samuel Moyn, the Henry R. Luce Professor of
Jurisprudence and Professor of History at Yale University.
